Sanders Lumber Company brought this suit against G. C. Stamps for damages arising from the alleged breach of a written lumber contract executed by them.
1. None of the court's rulings upon the pleadings was error.
2. The evidence, while conflicting, amply authorized the verdict for the plaintiff.
3. The excerpt from the court's charge complained of, when considered in connection with the entire charge and the facts of the case, fails to show cause for a new trial.
Judgment affirmed. MacIntyre and Gardner, JJ.,concur.
                         DECIDED APRIL 18, 1946.